GREENKRAFT, INC. 2530 S. Birch Street Santa Ana, CA 92707 June 4, 2014 Loan Lauren P. Nguyen Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Greenkraft, Inc. Registration Statement on Form S-1 File No. 333-193917 Dear Ms. Nguyen: Greenkraft, Inc. (the “Company”) hereby requests, pursuant to Rule 461 under the Securities Act of 1933, as amended, that the above-referenced registration statement be accelerated to 5:00p.m., Eastern Time, on Friday, June 6, 2014, or as soon thereafter as practicable. The Company hereby acknowledges that: 1. should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2. the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3. the Company may not assert staff comments or the declaration of effectiveness of this registration statement as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, GREENKRAFT, INC. By: /s/ George Gemayel George Gemayel President and Chief Executive Officer
